          Case 2:20-cv-01111-APG-VCF Document 14 Filed 08/10/20 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                               UNITED STATES DISTRICT COURT
 8
                                       DISTRICT OF NEVADA
 9
10
     RHIA MAYWEATHER, et al.,                              Case No.: 2:20-cv-01111-APG-VCF
11
            Plaintiff(s),                                                ORDER
12
     v.                                                              (Docket No. 13)
13
     STATE OF NEVADA, CVSM, LLC, et al.,
14
            Defendant(s).
15
16         Pending before the Court is the parties’ stipulation to delay ENE start time until 9:45 a.m.
17 Docket No. 13. For good cause shown, the Court GRANTS the parties’ stipulation. Id. All other
18 requirements in the Court’s order at Docket No. 9 remain in effect.
19         IT IS SO ORDERED.
20         Dated: August 10, 2020
21                                                              ______________________________
                                                                Nancy J. Koppe
22                                                              United States Magistrate Judge
23
24
25
26
27
28

                                                    1
